Citation Nr: 1500051	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1972 to November 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from April 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California, and Seattle, Washington, respectively.  

The April 2007 rating decision granted service connection for tinnitus and rated this disability as 10 percent disabling, effective September 18, 2006, and granted service connection for bilateral hearing loss, rated as noncompensably disabling, effective September 18, 2006.  The Veteran submitted additional evidence prior to the expiration of the appeal period and the RO then issued the March 2008 rating decision that confirmed and continued the previous decision.  The Board finds that since this evidence was submitted prior to the expiration of the appeal period that the April 2007 rating decision is not a final decision.  38 C.F.R. § 3.156(b).

The Veteran requested a local Board hearing on his May 2009 appeal form.  The Veteran was advised that he was scheduled for a hearing at the local RO in Los Angeles, California, in a September 2014 letter.  Later that month, the Veteran mailed a letter to the Board requesting to reschedule his hearing.  However, in October 2014, the Veteran faxed a letter to the Board requesting that his hearing request be canceled.  No further requests for a hearing have been received from the Veteran.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has manifested no worse than Level I hearing acuity in his right ear and no worse than Level II hearing acuity in his left ear.

2.  The Veteran is in receipt of the maximum schedular rating for tinnitus.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2. The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.321(b)(1), 4.3, 4.7, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 	 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  Here, the RO obtained the Veteran's service treatment records, post-service private treatment records, VA examinations and medical opinion, and lay statements.  These examinations are adequate for rating purposes as the examiners provided findings sufficient to evaluate the Veteran's hearing loss disability under the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In this regard, the Veteran has contested the use of a "Stenger test" to rate his hearing loss disability, as it does not account for background noise and is therefore not reflective of "real life."  See the April 2008 notice of disagreement.  However, as detailed below, VA has specific regulatory requirements for evaluating hearing impairment, and there is no indication that the VA examination reports of record did not conform to these requirements.  Indeed, only the June 2007 and October 2008 private audiological examination reports from D.S., Au.D.,  mention the use of a Stenger test, and these test results cannot be considered in the instant appeal.   Specifically, these reports do not indicate whether recorded speech recognition scores (100 percent in the right ear and 98 percent in the left ear in 2007, 96 percent in the right ear and 94 percent in the left ear in 2008) were measured using the Maryland CNC test, which is required to evaluate hearing loss for VA purposes.  See 38 C.F.R. § 4.85(a).  The Board finds it unnecessary to seek clarification from the Veteran or audiologist on this matter, as the record contains two adequate VA fee-basis examinations reports contemporaneous the private reports with similar speech recognition scores and audiometric findings (average decibel loss of 34 in the left ear, 21 in the right ear in 2007; average decibel loss in 2008 of 45 in the left ear and 23 in the right ear in 2008).  Therefore, to obtain clarification from D.S. as to whether she employed the Maryland CNC test would be an exercise in futility.  If she were to respond in the positive, her findings would mirror that of the VA fee-basis examiners and warrant a noncompensable rating.  On the contrary, if she responded in the negative, her speech recognition findings would be held inadequate for rating purposes, and only the VA fee-basis examiner's findings would be considered.  As such, the Board will not seek further clarification from D.S. as to whether she employed the Maryland CNC test to measure speech recognition, and will address the hearing loss claims without considering her findings.

The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Bilateral Hearing Loss

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2014); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test (Maryland CNC test) together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

The record contains the report of a March 2007 VA contract examination, which revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 25, 0, 30, and 40, respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 20, 10, 25 and 60.  The average pure tone threshold was 23.75 in the right ear and 28.75 in the left.  Speech recognition ability was 94 percent in the right ear and 100 percent in the left.  The examiner addressed the functional effect of the Veteran's hearing loss by noting that the condition caused difficulty understanding speech when background noise is present.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).   The results of this 2007 report correspond to Level I hearing for the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

An October 2009 VA contract examination revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 15, 5, 30 and 30 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 10, 50, and 60.  The average pure tone threshold was 20 in the right ear and 33.75 in the left.  Speech recognition ability was 100 percent in the right ear and 96 percent in the left.  The results of the October 2009 report correspond to Level I hearing for the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  
38 C.F.R. § 4.85.

A February 2014 VA examination revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 45, 30, 50, and 55 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 45, 30, 75, and 80.  The average pure tone threshold was 45 in the right ear and 57.5 in the left.  Speech recognition ability was 94 percent in the right ear and 98 percent in the left.  The examiner addressed the functional effect of the Veteran's hearing loss by noting that the condition caused difficulty understanding others, particularly with background noise, and difficulty hearing the television.  See Martinak, supra.  The results of the February 2014 VA examination correspond to Level I hearing for the right ear and Level II hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The Board has considered whether a compensable evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  However, the Veteran did not demonstrate puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz at the 2007, 2009 or 2014 examinations.  As such, consideration of 38 C.F.R. § 4.86 is not warranted.

In sum, for the entire appeal period, the Veteran's hearing loss has been manifested by no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  Consequently, the Board concludes that the criteria for an initial compensable rating have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss throughout the entirety of the rating period.

Tinnitus

The Veteran's tinnitus is rated at 10 percent under Diagnostic Code 6260.  The version of Diagnostic Code 6260 in effect since June 13, 2003 provides that only a 10 percent evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87 , DC 6260, Note (2) (2012).  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus, and his claim is therefore denied.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

Other Considerations

The Board has also considered whether an extraschedular rating is warranted.  An extraschedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the constant noise and discomfort of the Veteran's tinnitus and difficulty hearing and understanding conversations due to his bilateral hearing loss are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to refer these claims for consideration of an extraschedular rating.  Id.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his service-connected hearing loss and/or tinnitus, and as the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial compensable rating for bilateral hearing loss is denied

An initial rating in excess of 10 percent for tinnitus is denied.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


